Title: From George Washington to Elias Boudinot, 18 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Dear Sir,
                     Newburgh 18th June 1783
                  
                  I have received the honr of your Excellency’s favor of the 9th and am very much obliged to you for the Extracts from Mr Laurens Letters of the 15th of March & 5th of April—By these it does not appear that the British Ministry are in any haste either to evacuate New York or finish the Treaty—both of which are devoutly to be wished—The latter, as it will put a period to my public life, I look forward to it with great sollicitude, & shall receive the Acct with heart felt satisfaction that in the Walks of private life my Mind may enjoy that relaxation & repose of which it stands much in need.
                  The Arrangements, consequent of the Resolve of the 26th of May have been all made—very few besides the three years Men & the Officers who are arranged to them remain—& the business got more happily over than could be expected.
                  Mrs Washington is on a jaunt to Æsopus with the Governor & Mrs Clinton or she would I am sure join me most Cordially in compliments to Mrs Miss Boudinot and yourself.  I have the honor to be with the greatest respect & regard—Dr Sir Yr most Obt Servt
                  
                     Go: Washington
                     
                  
               